Citation Nr: 0111917	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-06 900A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for the residuals of 
hysterectomy.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hyper/hypothyroidism.  

4.  Whether a claim for VA benefits received in January 1986 
was abandoned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
February 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of May 1999 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas.  

The veteran may currently be seeking entitlement to a total 
disability rating based upon individual unemployability.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, the issue 
characterized by the RO as whether the decision to deny the 
veteran's claim in August 1986 was clearly and unmistakably 
erroneous has been recharacterized as follow:  Whether a 
claim for VA benefits received in January 1986 was abandoned.


REMAND

Among other things, the veteran in this case seeks 
entitlement to service connection for the residuals of 
hysterectomy.  In that regard, a review of service records 
discloses that, on a number of occasions in service, the 
veteran received treatment for various gynecologic problems, 
including vaginitis, and premenstrual syndrome (PMS).  While 
on VA gynecologic examination in July 1999, it was noted that 
a copy of the 1995 operative report detailing various aspects 
of the veteran's vaginal hysterectomy with bilateral 
salpingo-oophorectomy was not a part of the veteran's claims 
folder, further review of the file discloses that this report 
is, in fact, contained in the veteran's file.  Under such 
circumstances, the Board is of the opinion that further 
development of the evidence is required prior to a final 
adjudication of the veteran's current claim.  

Turning to the issue of an increased rating for a thyroid 
disorder, the Board notes that following private outpatient 
treatment in August 1997, the veteran received a diagnosis of 
hypothyroidism.  However, on subsequent VA medical 
examination in July 1999, the veteran received a diagnosis of 
hyperthyroidism, by history.  In a rating decision of 
August 1999, the RO granted service connection for 
hypothyroidism, to be evaluated pursuant to the provisions of 
38 C.F.R. Part 4, Code 7900.  The Board notes that, in 
correspondence from the veteran's private physician dated in 
October 1999, the veteran was described as suffering from 
"almost all of the symptoms" of hyperthyroidism, including 
tachycardia, tremors, "and others."  However, on recent VA 
medical examination in March 2000, the veteran was described 
as "euthyroid."  Such findings raise some question as to 
whether the veteran currently suffers from either hyper or 
hypothyroidism, and, if so, what, if any, symptomatology is 
associated with that pathology.  

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension) dated in January 1986, the veteran sought 
compensation benefits for CMP (chondromalacia patellae), 
hyperthyroidism, chronic gynecologic problems, and "stomach 
problems."  In a deferred rating decision of early May 1986, 
it was noted that a request should be made for medical 
evidence showing treatment during the period from service 
discharge to the present for the veteran's claimed 
disabilities and that a VA compensation and pension 
examination was to be scheduled for the veteran.  

In correspondence from the RO dated approximately five days 
later, the veteran was informed that her claim was being 
processed, but that, before further action could be taken, it 
would be necessary for her to submit additional evidence 
showing treatment of her claimed disabilities since the time 
of her discharge.  In correspondence from the RO dated 
approximately two weeks later, the veteran was informed that 
arrangements were being made for her physical examination, 
and that, if she failed to report for that examination 
without an adequate reason, her pending claim for benefits 
would be disallowed.  

A VA Form 21-2507 (Request for Physical Examination) dated in 
late May 1986 reflects that the veteran failed to report for 
her scheduled examination.  In a VA Form 21-8947 
(Compensation and Pension Award) dated in late August 1986, 
it was noted that the veteran's claims were to be disallowed 
based on a "failure to prosecute," and that "no letter" was 
required.  

In a letter dated April 17, 2000, the RO informed the 
appellant that she was not entitled to payment of benefits 
retroactive to the date of her original claim in January 1986 
because of her failure to provide evidence of treatment 
following her release from service and her failure to report 
for examination or to provide a reason for her failure to 
report for the examination within one year after being 
requested to do so resulted in an abandoned claim under 38 
C.F.R. § 3.158(a).  In a statement of the case issued in May 
2000 the issue was listed as follows:  "Whether the decision 
to deny veteran's claim 8-23-1986 was clearly and 
unmistakably erroneous."  In this document, the RO again 
informed the appellant that her failure to provide evidence 
or a reason why she did not report for the examination 
resulted in an abandoned claim.

The veteran's claim for benefits has been couched in terms of 
the alleged presence of clear and unmistakable error in an 
August 23, 1986, decision denying entitlement to the benefits 
in question.  However, as is clear from the above, no formal 
rating decision dated on or about that time currently exists.  
Under such circumstances, the Board is of the opinion that 
the issue is more properly that of whether the claim for 
benefits submitted by the veteran in January 1986 is 
currently pending, or whether the veteran abandoned that 
claim for benefits.  

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of the VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finalized as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7 subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered in order to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Accordingly, the 
case is REMANDED for the following action:  

1.  Any pertinent treatment records, 
subsequent to July 2000, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.

2.  The veteran should be afforded an 
additional VA gynecologic examination, as 
well as an examination by an appropriate 
specialist in the field of endocrinology, 
in order to more accurate determine the 
exact nature and etiology of her claimed 
residuals of hysterectomy, and the 
current severity of her 
hypo/hyperthyroidism.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the gynecologic examination, the 
examining gynecologist should 
specifically comment as to whether the 
veteran's current residuals of 
hysterectomy are as likely as not the 
result of her inservice gynecologic 
problems, including vaginitis and/or 
premenstrual syndrome.  Following 
completion of his examination, the 
examining endocrinologist should 
specifically comment as to whether the 
veteran has in the past or currently 
suffers from either hyper or 
hypothyroidism, and, if so, what 
symptomatology currently present might be 
associated with that disability.  Once 
again, all pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available to 
the the examiners prior to their 
examinations.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied and satisfied.  

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for post-traumatic stress 
disorder and the residuals of 
hysterectomy, as well as an increased 
evaluation for service-connected 
hyper/hypothyroidism, and whether the 
issues raised in the veteran's claim of 
January 1986 are currently pending, or 
have effectively been abandoned.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


